DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/2021 and 10/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 09/28/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a first oxide layer covering “at least a part of the surface of the secondary particle”, and also a second oxide layer covering at least a part of “the surface of the secondary particle which is not covered by the first oxide layer”. These limitations are inconsistent, because “at least a part” encompasses both a part and also an entirety. As such, the claim encompasses an embodiment in which the first oxide layer covers the entire surface of the secondary particle, and in this case, the claimed “surface of the secondary particle which is not covered by the first oxide layer” cannot exist.
Claim 8 recites “Formula 2 below”, but does not include any formula.
Claim 8 recites “at least one oxide represented by Formula 2”. It is ambiguous whether or not this refers to the same “at least one oxide represented by Formula 2” previously recited in claim 7. 

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0190018 A1 (Aoki).
Regarding claims 1-6, Aoki discloses a lithium composite oxide (nickel-containing lithium transition metal oxide) comprising primary particles enabling lithium intercalation and deintercalation (positive electrode active material) and secondary particles in which the primary particles are aggregated, and a coating layer having a boron-containing oxide, which covers at least a part of a region selected from the interface between the primary particles and the surface of the secondary particle (lithium borate is attached to the surfaces of the primary particles [0010], wherein the primary particle may for example be represented by Li0.95Ni0.88Co0.09Al0.03O2 [0078], [0084], which is equivalent to the claimed Formula 1 when M1 is Al and w=0.95, x=0.09, y=0.03, z=0.

The nickel-excess lithium transition metal oxide preferably has a layered structure belonging to space group R-3m [0014], the molar ratio of nickel is preferably in the range of 0.80≤y<1, more preferably 0.85<y<1 [0018], and the crystallite size s calculated in accordance with the Scherrer equation from the full width at half maximum of the diffraction peak corresponding to the (104) face in the X-ray diffraction pattern is preferably 300 Å≤s≤700 Å [0049]-[0050]. Examples 1-5 have crystallite sizes of 510 Å, 577 Å, 570 Å, 465 Å and  542 Å, respectively [Table 2], with a molar ratio of nickel of 0.88 [0078], [0082]-[0085].
Using the Scherrer equation, with K=0.9, λ=1.5406 Å for Cu-Kα radiation, and θ=0.388 radians for 2θ=44.5° for the (104) peak, the full width at half maximum of the (104) peak can be calculated for each of Aoki’s exemplified crystallite sizes to be 0.168°, 0.149°, 0.151°, 0.185° and 0.158°, respectively. Using these values for the claimed FWHMLi(104) and 0.88 for the claimed q yields -0.022, -0.041, -0.039, -0.005 and -0.032, respectively, for the values of the claimed Expression 4. Therefore, Aoki’s Example 1 and Example 4 satisfy the claimed range for Expression 4.
Although Aoki does not explicitly disclose the claimed Expression 1, including the claimed values of FWHM(104), and Expression 2, it appears that because Aoki discloses the same q and FWHMLi(104) as claimed, correction with a Si powder standard sample according to Expression 2 will also yield the same FWHM(104), that satisfies the claimed Expression 1. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). "[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention." Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Alternatively, even if the claimed Expression 1, Expression 2 and FWHM(104) values are not inherent in Aoki, they nevertheless would have been obvious, because Aoki teaches optimization of the molar ratio of nickel and of the crystallite size, and because the crystallite size directly determines the full width at half maximum of the (104) peak. Specifically, it would have been obvious to one of ordinary skill in the art to optimize the molar ratio of nickel between 0.80 and 1 in order to improve charge/discharge capacity, as taught by Aoki at [0018], and to optimize the crystallite size within 300 Å to 700 Å in order to avoid both low durability and deterioration of rate characteristics, as taught by Aoki at [0051], which would thereby lead to optimization of the full width at half maximum of the (104) peak determined by the crystallite size, and thus optimization of the claimed Expression 1 and Expression 2 which are based on the full width at half maximum of the (104) peak and the molar ratio of nickel. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Aoki further discloses that the coating layer further comprises at least one of Li3BO3, which is equivalent to the oxide represented by Formula 2 when M3 is B, a=3, b=1 and c=3, Li2B3O7, which is equivalent to the oxide represented by Formula 2 when M3 is B, a=2, b=3 and c=7, and LiBO2, which is equivalent to the oxide represented by Formula 2 when M3 is B, a=1, b=1 and c=2 [0025].
Regarding claim 9, Aoki further discloses a lithium secondary battery using a positive electrode comprising the lithium composite oxide [0064].

Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0190018 A1 (Aoki), as applied to claims 1-7 and 9 above.
Aoki discloses the lithium composite oxide of claim 7, as shown above, but does not specifically disclose that the coating layer comprises a first oxide layer covering at least a part of the surface of the secondary particle and a second oxide layer covering at least a part of the surface of the secondary particle which is not covered by the first oxide layer and the surface of the first oxide layer. Aoki does however teach that the lithium borate attached to the surface of the primary particles may be any of Li3BO3, Li2B3O7, and LiBO2 [0025]. Therefore, it would have been obvious to one of ordinary skill in the art to combine more than one lithium borate in order to form two oxide layers as claimed, because "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art" (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)), and because mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Note that any one of the disclosed lithium borates may be considered to be the oxide represented by Formula 2 in the first oxide layer and any other of the disclosed lithium borates may be considered to be the boron-containing oxide present in the second oxide layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727